9 F.3d 115
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.ZENO BUICK-GMC, INC.;  Larry Zeno;  Marcia Zeno, His Wife, Appellants,v.GMC TRUCK AND COACH, a Division of General MotorsCorporation; General Motors Acceptance Corporation;GMC-Buick, Inc., A Division of General Motors Corporation;Eddie Rayborn, individually and in his representativecapacity as an agent for GMC Truck and Coach, Appellees.
No. 92-2213.
United States Court of Appeals,Eighth Circuit.
Submitted:  January 14, 1993.Filed:  November 17, 1993.

Before JOHN R. GIBSON, Circuit Judge, BRIGHT, Senior Circuit Judge, and BOWMAN, Circuit Judge.
PER CURIAM.


1
Zeno Buick-GMC, Inc., its sole stockholder Larry Zeno, and his wife Marcia Zeno sued GMC Truck and Coach, GMC-Buick, General Motors Acceptance Corporation, and Eddie Rayborn, Jr., a GMC Truck and Coach district service manager.  Plaintiffs alleged violations of the Automobile Dealers' Day in Court Act (ADDCA), 15 U.S.C. Sec. 1221 et seq., and also alleged several pendent state law claims.  The District Court1 granted summary judgment in favor of the General Motors defendants on the ADDCA claims and most of the pendent state law claims, and granted plaintiffs' motion for voluntary non-suit on the remaining claims.  Plaintiffs appeal.


2
For reversal, plaintiffs challenge the propriety of the District Court's summary judgment rulings.  Having carefully reviewed the record, we conclude that no error of law appears, and that an opinion would lack precedential value.  Accordingly, we affirm without opinion on the basis of the District Court's well-reasoned order.  The judgment is AFFIRMED.  See 8th Cir.  R. 47B.



1
 The Honorable Garnett Thomas Eisele, Senior United States District Judge for the Eastern District of Arkansas